Citation Nr: 0632224	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include postoperative residuals of cryosurgery 
of the cervix, irregular menstrual cycles, and pelvic 
inflammatory disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied service connection for a gynecological disorder 
(claimed as postoperative residuals of cryosurgery of the 
cervix, irregular menstrual cycles, and pelvic inflammatory 
disease), and for a left hand disability.  

An April 2004 RO decision granted service connection for a 
left hand disability (degenerative joint disease of the first 
carpometacarpal joint).  Therefore, that issue is no longer 
on appeal.  In May 2006, the veteran testified at a Travel 
Board hearing at the RO.  


REMAND

The veteran's service medical records indicate that she was 
treated for gynecological problems on numerous occasions 
during service.  For example, a September 1980 treatment 
entry noted that the veteran was seen for complaints of 
spotting between periods.  The impression was abnormal 
uterine bleeding, probably secondary to basic training 
stress.  A January 1981 entry related a diagnosis of 
cervicitis.  A February 1981 entry also noted an assessment 
of cervicitis.  A later February 1981 entry indicated an 
assessment of cervicitis and noted that the veteran was a 
candidate for cryosurgery.  A March 1981 entry reported that 
the veteran underwent a cryo freeze for cervicitis four weeks 
earlier.  It was noted that the veteran's cervix was clear 
and normal at that time.  

A February 1983 entry indicated that the veteran related 
symptoms associated with menses and low abdominal discomfort.  
The impression was low grade pelvic inflammatory disease.  A 
July 1990 entry noted that the veteran reported that her 
menstrual cycle was occurring frequently.  The assessment was 
breakthrough bleeding.  A May 1992 entry noted an assessment 
of rule out pelvic inflammatory disease.  A December 1995 
entry indicated that the veteran complained of irregular 
menses.  The assessment was dysfunctional uterine bleeding.  
The January 2000 retirement examination report noted that the 
veteran underwent cryosurgery for cervical dysplasia in 1981.  
There was a notation that a pelvic examination was not 
performed.  

A post-service VA general medical examination report included 
a notation that the veteran's claims file was not present and 
not reviewed.  The examiner noted that a genitourinary 
examination was not performed.  The veteran reported that she 
underwent cryosurgery on one occasional for an abnormal 
cervical lesion that was found on a pap smear.  She stated 
that after the cryosurgery, she had an entirely normal 
follow-up series.  The summary did not refer to any diagnosed 
gynecological disorders.  

Subsequent post-service private and VA treatment records show 
treatment for variously diagnosed gynecological disorders.  A 
May 2002 entry from Dr. Marquette, M.D., noted that the 
veteran complained of having pain in the right ovary for a 
couple months.  The impression was pelvic pain.  An October 
2002 entry related an impression of possible adenomyosis.  

A February 2003 entry noted that the veteran had a past 
medical history that included adenomyosis.  The assessment 
referred to symptoms of mennorhagia.  An August 2003 entry 
related an assessment that included anemia.  The examiner 
noted, as to gynecological problems, that the veteran was on 
low dose estrogen for irregular menses and adenomyosis.  A 
September 2003 private treatment report from Dr. Marquette 
related an impression of breakthrough bleeding.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to her claim for 
service connection for a gynecological disorder, to include 
postoperative residuals of cryosurgery of the cervix, 
irregular menstrual cycles, and pelvic inflammatory disease.  

It is the judgment of the Board that the duty to assist the 
veteran with her claim includes providing her with a VA 
examination with an etiological opinion.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of her claimed gynecological 
disorder, to include postoperative 
residuals of cryosurgery of the cervix, 
irregular menstrual cycles, and pelvic 
inflammatory disease.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current gynecological disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
possibility) that any current 
gynecological disorders (to include any 
postoperative residuals of cryosurgery of 
the cervix, irregular menstrual cycles, 
and pelvic inflammatory disease) are 
etiologically related to the veteran's 
period of service or her gynecological 
treatment during service.  

2.  Thereafter, review the veteran's claim 
for service connection for a gynecological 
disorder, to include postoperative 
residuals of cryosurgery, irregular 
menstrual cycles, and pelvic inflammatory 
disease.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



